DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 10/9/2020.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 4A- Reference numeral 1-10A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to because of the following informalities:
Figure 8- Reference numerals 1-72, 1-74, 1-96 on the bottom right hand side of the figure appear to be pointing to the wrong structural features.  Compare with the same reference numerals on the bottom left hand side of the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Paragraph 0053, line 3- ‘elements1-50’ should read ‘elements 1-50’.  
Appropriate correction is required.

Claim Objections
     Claims 2-10 are objected to because of the following informalities:  
Claim 2 recites the limitation "the sizes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-10 are dependent on Claim 2, and hence inherit the deficiencies of Claim 2.
Claim 7 recites the limitation "the moving directions" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are dependent on Claim 7, and hence inherit the deficiencies of Claim 7.
Claim 9 recites the limitation "the roughness of the top surface of the first blade" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roughness of the bottom surface of the first blade" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reflectivity of the top surface of the first blade" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reflectivity of the bottom surface of the first blade" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roughness of the top surface of the second blade" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roughness of the bottom surface of the second blade" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reflectivity of the top surface of the second blade" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reflectivity of the bottom surface of the second blade" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is dependent on Claim 9, and hence inherits the deficiencies of Claim 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent Application Publication US 2020/0064711 A1).
     Kim et al. discloses an optical element driving mechanism (See for example Abstract; Figures 1-9), comprising a fixed portion (See for example 170, 110, 170a, 170b, 190, 110a, 122 in Figure 2); a first blade (See for example 140 in Figure 2) movable relative to the fixed portion; a transmission element (See for example 130 in Figure 2) movable relative to the fixed portion; and a driving assembly (See for example 121a, 121b in Figure 2) used for driving the transmission element to move relative to the fixed portion, wherein the transmission element brings the first blade to move relative to the fixed portion when the transmission element is driven by the driving assembly (See for example 130, 140, 150, 160, 121a, 121b in Figure 2; See also Figures 7A, 7B, 7C).  Kim et al. further discloses a second blade (See for example 150 in Figure 2) movable relative to the fixed portion; a third blade (See for example 150 in Figure 2) movable relative to the fixed portion; and a fourth blade (See for example Paragraph 0057) movable relative to the fixed portion; wherein the fixed portion comprises a first opening (See for example central opening in 170a in Figures 2, 4A) used for allowing light to pass through; a second opening (See for example central opening in 130 in Figures 2, 4A) used for allowing the light to pass through; a third opening (See for example central opening in 110 in Figures 2, 4A) used for allowing the light to pass through; a fourth opening (See for example central opening in 122 in Figures 2, 4A) used for allowing the light to pass through; a fifth opening (See for example central opening in 110a in Figures 2, 4A) used for allowing the light to pass through; wherein sizes of the first opening, the second opening, the third opening, the fourth opening, and the fifth opening are different (See for example central openings in 170a, 130, 110, 122, 110a in Figures 2, 4A); and the first opening (See for example central opening in 170a in Figures 2, 4A) is closer to a light incident position than the second opening; the second opening (See for example central opening in 130 in Figures 2, 4A) is closer to the light incident position than the third opening; the third opening (See for example central opening in 110 in Figures 2, 4A) is closer to the light incident position than the fourth opening; the fourth opening (See for example central opening in 122 in Figures 2, 4A) is closer to the light incident position than the fifth opening (See for example central opening in 110a in Figures 2, 4A); a main axis of the light sequentially passes through the first opening, the second opening, the third opening, the fourth opening, and the fifth opening (See for example central openings in 170a, 130, 110, 122, 110a in Figures 2, 4A).

Allowable Subject Matter
     Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2019/0377238 A1 to Kim et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/15/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872